


Exhibit 10.56

 

--------------------------------------------------------------------------------

***  Confidential Information Omitted and filed separately with the Securities
and Exchange Commission.

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Contract No.:

00-83123

 

 

Hospital:

ALTA HOLLYWOOD HOSPITALS, INC.
dba:  HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD

 

 

Address:

6245 De Longpre Avenue
Hollywood, CA 90028

 

 

 

AND

 

 

Hospital:

ALTA HOLLYWOOD HOSPITALS, INC.
dba:  HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS

 

 

Address:

14433 Emelita Street
Van Nuys, CA 91401

 

 

Provider No.:

HSC 30135H – Hollywood Comm. Hosp, Hollywood
HSC 30135H – Hollywood Comm. Hosp, Van Nuys

 

 

TERMS OF THIS CONTRACT AMENDMENT MUST REMAIN CONFIDENTIAL AND NOT SUBJECT TO
PUBLIC DISCLOSURE UNTIL:

 

 

 

 

SERVICES:

09-14-01

 

 

 

 

PER DIEM RATE:

09-14-04

 

 

CONFIDENTIAL
DO NOT RELEASE
Exempt From Public Records Act
Government Code Section 6254(q)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

FORMATION

 

1.1

Identification of Parties

 

1.2

Specification of State’s Authority and Instrumentalities

 

1.3

Declaration that Beneficiaries under the Medi-Cal Program Are Not Third Party
Beneficiaries under this Contract

 

1.4

Declaration of Present Contractual Intent

ARTICLE 2

DEFINITIONS

 

2.1

General Meaning of Words and Terms

 

2.2

Acute Administrative Day

 

2.3

Beneficiary

 

2.4

Department

 

2.5

Fiscal Intermediary

 

2.6

Inpatient Services

 

2.7

May

 

2.8

Shall

ARTICLE 3

PERFORMANCE PROVISIONS

 

3.1

General Agreement

 

3.2

Licensure and Certification as Conditions Precedent to State’s Payment
Obligation

 

3.3

Utilization Controls: Compliance by Provider as Condition Precedent to Maturing
State’s Payment Obligation

 

3.4

Appointment of Liaisons and Agency Status of Provider ‘s Liaison

 

3.5

Service Location

 

3.6

Quality of Care

 

3.7

Open Staff

 

3.8

Assumption of Risk by Provider

 

3.9

Delegation of Provider’s Duties: When Permitted

 

3.10

Patient Rights

 

3.11

Beneficiary Evaluation of Provider’s Services

 

3.12

Grievance Procedure

ARTICLE 4

PAYMENT PROVISIONS

 

4.1

Rate Structure; Contingent Liability of State

 

4.2

Rate Inclusive of Physician, Transportation and Certain Prior Patient Services

 

4.3

Billing Procedures as Express Conditions Precedent to State’s Payment Obligation

 

4.4

Cost Reports

 

4.5

Recovery of Overpayments to Provider, Liability for Interest

 

4.6

Customary Charges Limitation

 

4.7

Assumption of Debts, Liabilities, and respective Other Obligations Deriving from
Contract No. 96-83089

ARTICLE 5

RECORDS AND AUDIT PROVISIONS

 

5.1

Onsite Reviews

 

5.2

Records to be Kept; Audit or Review: Availability; Period of Retention

 

--------------------------------------------------------------------------------


 

ARTICLE 6

GENERAL PROVISIONS

 

6.1

Integration Clause

 

 

6.2

Performance Obligations; Effective Date and Term of this Waiver of Provider’s
Right to Administrative Hearing

 

 

6.3

Headings – The headings of articles and paragraphs contained in this Contract
are for reference purposes only and shall not affect in any way its meaning or
interpretation.

 

 

6.4

Governing Authorities

 

 

6.5

Conformance with Federal Regulations

 

 

6.6

Application for Termination in the Face of a Declaration or Finding of Partial
Invalidity

 

 

6.7

Restriction on Provider’s Freedom to Assign Benefits Only under this Contract or
to Engage in Organic Change

 

 

6.8

Contract Officer - Delegation of Authority

 

 

6.9

Notice

 

 

6.10

Status as Independent Contractors

 

 

6.11

Informal Amendments Ineffective, Toleration of Deviation from Terms of Contract
Not to be Construed as Waiver

 

 

6.12

Beneficiary Eligibility

 

 

6.13

Indemnification

 

 

6.14

Limitation of State Liability

 

 

6.15

Termination Without Cause

 

 

6.16

Termination for Default

 

 

6.17

Disputes

 

 

6.18

Conflict of Interest

 

 

6.19

Confidentiality of Information

 

 

6.20

Confidentiality of Contractual Provisions

 

 

6.21

Additional Provisions

 

 

 

 

 

APPENDIX A

 

 

 

 

APPENDIX B

 

 

--------------------------------------------------------------------------------


 

ARTICLE 1
FORMATION

 

1.1                                 Identification of Parties

 

This Contract is between the State of California, hereinafter designated “the
State,” and ALTA HOLLYWOOD HOSPITALS, INC., doing business as HOLLYWOOD
COMMUNITY HOSPITAL OF HOLLYWOOD and HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS,
hereinafter designated “the Provider.”

 

1.2                                 Specification of State’s Authority and
Instrumentalities

 

The Provider hereby recognizes that this Contract is formed under the authority
of Sections 14081, et seq. of the Welfare and Institutions Code and the
regulations adopted pursuant thereto which authorize the Department of Health
Services to contract for provision of inpatient hospital services to
beneficiaries eligible for such services under the Medi-Cal program in
accordance with the rates, terms and conditions negotiated by the California
Medical Assistance Commission.

 

1.3                                 Declaration that Beneficiaries under the
Medi-Cal Program Are Not Third Party Beneficiaries under this Contract

 

Notwithstanding mutual recognition that services under this agreement will be
rendered by the Provider to beneficiaries under the Medi-Cal program, as more
fully defined in Paragraph 2.3, it is not the intention of either the State or
Provider that such individuals occupy the position of intended third party
beneficiaries of the obligations assumed by either party to this Contract.

 

1.4                                 Declaration of Present Contractual Intent

 

The State and the Provider, in consideration of the covenants, conditions,
stipulations, terms and warranties hereinafter expressed, presently contract as
follows.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2
DEFINITIONS

 

2.1                                 General Meaning of Words and Terms

 

The words and terms used in this Contract are intended to have their usual
meanings unless a particular or more limited meaning is associated with their
usage in Sections 14000, et seq. of the Welfare and Institutions Code, or Title
22 of the California Code of Regulations pertaining to the rendition of health
care or unless specifically defined in this Article or otherwise in this
Contract.

 

2.2                                 Acute Administrative Day

 

“Acute Administrative Day” means those days approved in an acute inpatient
facility which provides a higher level of care than that currently needed by the
patient (22 California Code of Regulations Section 51173).

 

2.3                                 Beneficiary

 

“Beneficiary” means a person certified, pursuant to Sections 14016 and 14018 of
the Welfare and Institutions Code, as eligible for Medi-Cal, except that
beneficiary shall not include Medi-Cal beneficiaries enrolled in Prepaid Health
Plans or other organized health systems which contract with the Department under
the provisions of Sections 14000, et seq. of the Welfare and Institutions Code,
and the regulations and definitions adopted under Title 22 of the California
Code of Regulations.  A beneficiary also includes that person whose eligibility
was not determined until after the rendition of inpatient services.  Medi-Cal
beneficiaries who are also eligible for Medicare hospital benefits under the
provisions of Title XVIII of the Social Security Act, and who have not exhausted
those benefits, are not considered beneficiaries within the meaning of this
Contract.  Beneficiary does not include those individuals receiving skilled
nursing facility or long term care services or acute administrative day care.

 

2

--------------------------------------------------------------------------------


 

2.4                                 Department

 

“Department” means the State Department of Health Services.

 

2.5                                 Fiscal Intermediary

 

“Fiscal Intermediary” means that person or entity who has contracted, as
specified in Section 14104.3 of the Welfare and Institutions Code, with the
Department to perform fiscal intermediary services related to this Contract.

 

2.6                                 Inpatient Services

 

“Inpatient Services” includes, but is not limited to, the following services
when rendered in accordance with Sections 14133 and 14133.1 of the Welfare and
Institutions Code, and Section 51327 of Title 22 of the California Code of
Regulations to a Medi-Cal beneficiary:

 

(a)              Bed and board;

 

(b)             Medical, nursing, surgical, pharmacy and dietary services;

 

(c)              All diagnostic and therapeutic services required by the
beneficiary, including physicians’ services, except as noted in Appendix A which
is incorporated herein by this reference;

 

(d)             Use of hospital facilities, medical social services furnished by
the hospital, and such drugs, including takehome drugs, biologicals, supplies,
appliances and equipment, as are required by the beneficiary.

 

(e)              Transportation services subsequent to admission required in
providing inpatient services under this Contract.

 

(f)                All other services provided to hospital inpatients except as
noted in Appendix A.

 

(g)             Services rendered by the Provider within 24 hours prior to the
beneficiary’s admission as an inpatient, such as outpatient or emergency
services which are related to the condition for which the beneficiary is
admitted as an inpatient.

 

3

--------------------------------------------------------------------------------


 

(h)                             Administrative services required in providing
inpatient services under this Contract.

 

2.7                                 May

 

“May” is used to indicate a permissive or discretionary term of function.

 

2.8                                 Shall

 

“Shall” is used to introduce a covenant of either the State or the Provider, and
is mandatory.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3
PERFORMANCE PROVISIONS

 

3.1                                 General Agreement

 

(a)                             Provider agrees to render inpatient services
(Paragraph 2.7) to any eligible beneficiary (Paragraph 2.3) in need of such
services and assumes full responsibility for provision of all inpatient
services, either directly, or as otherwise provided in this Contract.  Provider
agrees to accept as payment in full for these inpatient services payment from
the Department as provided in Article 4 of this Contract.  The Department agrees
to pay the Provider for such services rendered in accordance with the terms and
under the express conditions of this Contract.

 

(b)                            Provider shall, at its own expense, provide and
maintain facilities and professional, allied and supportive paramedical
personnel to provide all necessary and appropriate inpatient services.

 

(c)                             Provider shall, at its own expense, provide and
maintain the organizational and administrative capabilities to carry out its
duties and responsibilities under this Contract and all applicable statutes and
regulations pertaining to Medi-Cal providers.

 

(d)                            For the purpose of (a) of this Paragraph “any
eligible beneficiary” means any individual who meets the criteria established in
Paragraph 2.3 of this Contract without reference to residence, domicile or any
other geographic factor.

 

(e)                             For the purpose of (a) of this Paragraph “all
inpatient services” means those services defined in Paragraph 2.7 of this
Contract unless expressly excluded in Appendix A of this Contract.

 

3.2                                 Licensure and Certification as Conditions
Precedent to State’s Payment Obligation

 

(a)                             Provider hereby represents and warrants that it
is currently, and for the duration of this Contract shall remain,

 

5

--------------------------------------------------------------------------------


 

licensed as a general acute care hospital in accordance with Sections 1250 et
seq. of the Health and Safety Code and the licensing regulations contained in
Title 22 and Title 17 of the California Code of Regulations.

 

(b)                             Provider hereby represents and warrants that it
is currently, and for the duration of this Contract shall remain, certified
under Title XVIII of the Federal Social Security Act.

 

(c)                              Provider agrees that compliance with its
obligations to remain licensed as a general acute care hospital as provided in
(a) of this Paragraph, and certified under the Federal Social Security Act as
provided in (b) of this Paragraph shall be express conditions precedent to
maturing the State’s payment obligations under Paragraph 3.1(a) and Article 4 of
this Contract.

 

3.3                                 Utilization Controls: Compliance by Provider
as Condition Precedent to Maturing State’s Payment Obligation

 

As express conditions precedent to maturing the State’s payment obligation under
the terms of this Contract the Provider shall adhere to all utilization controls
and obtain prior authorization for services in accordance with the statutes and,
except for those provisions waived by the Director of the Department of Health
Services, regulations and Provider Bulletins governing the Medi-Cal program
(Paragraph 6.4 [a] [1]).

 

3.4                                 Appointment of Liaisons and Agency Status of
Provider ‘s Liaison

 

(a)                              Provider shall designate in writing a person to
act as liaison to the Department.  Such person shall coordinate all
communications between the parties.  The written designation of such person
shall constitute the conferral of full agency powers to bind the Provider as
principal in all dealings with the Department.

 

(b)                             The Department shall designate a liaison in
conformity with the procedures and with such authority as specified in Paragraph

 

6

--------------------------------------------------------------------------------


 

6.8 of this Contract.  Communications to the Department shall be submitted to
its liaison at the following address:

 

Contract Officer
Medi-Cal Operations Division
P.O. Box 942732
Sacramento, CA 94234-7320

 

3.5                               Service Location

 

Inpatient services rendered pursuant to this Contract shall be rendered at the
following facilities:

 

 

HOLLYWOOD COMMUNITY HOSPITAL
OF HOLLYWOOD
6245 De Longpre Avenue
Hollywood, CA  90028

 

 

 

 

 

HOLLYWOOD COMMUNITY HOSPITAL
OF VAN NUYS
14433 Emelita Street
Van Nuys, CA  91401

 

 

3.6                               Quality of Care

 

As express conditions precedent to maturing the State’s payment obligation under
the terms of this Contract, the Provider shall:

 

(1)                                Assure that any and all eligible
beneficiaries receive care as required by Sections 51207 (a) (4) and 70703
(a) of Title 22 of the California Code of Regulations.

 

(2)                                Take such action as required by Provider’s
Medical Staff Bylaws against medical staff members who violate those bylaws, as
the same may be from time to time amended.

 

(3)                                Provide inpatient services in the same manner
to beneficiaries as it provides to all patients to whom it renders inpatient
services.

 

(4)                                Not discriminate against Medi-Cal
beneficiaries in any manner, including admission practices, placement in special
or separate wings or rooms, provision of special or separate meals, or waiting
time for surgical procedures.

 

3.7                               Open Staff

 

Provider shall not deny medical staff membership or clinical

 

7

--------------------------------------------------------------------------------


 

privileges for reasons other than a physician’s individual qualifications as
determined by professional and ethical criteria, uniformly applied to all
medical staff applicants and members.  Determination of medical staff membership
or clinical privileges shall not be made upon the basis of:

 

(1)                                The existence of a contract with the Provider
or with others;

 

(2)                                Membership in or affiliation with any
society, medical group or teaching facility or upon the basis of any criteria
lacking professional justification, such as sex, race, creed or national origin.

 

3.8                               Assumption of Risk by Provider

 

The Provider shall bear total risk for the cost of all inpatient services
rendered to each beneficiary covered by this Contract.  As used in this
Paragraph “risk” means that the Provider covenants to accept as payment in full
for any and all inpatient services (Paragraph 2.6) payments made by the State
pursuant to Article 4 of this Contract.  Such acceptance shall be made
irrespective of whether the cost of such services, transportation and related
administrative expenses shall have exceeded the payment obligation of the State
matured under the conditions set forth in this Contract.  The term “risk” also
includes, but is not limited to the cost for all inpatient services for illness
or injury which results from or is contributed to by catastrophe or disaster
which occurs subsequent to the effective date of this Contract, including but
not limited to acts of God, war or the public enemy.

 

3.9                               Delegation of Provider’s Duties: When
Permitted

 

The Provider and State recognize that the inpatient hospital services covered by
this Contract are personal and non-delegable.  Any attempt by the Provider to
delegate or otherwise vest responsibility for performance of its duties in any
manner shall constitute a present material breach of this Contract.

 

3.10                         Patient Rights

 

The Provider shall adopt and post in a conspicuous place a

 

8

--------------------------------------------------------------------------------


 

written policy on patient’s rights in accordance with Section 70707 of Title 22
of the California Code of Regulations.  Procedures for resolving a beneficiary’s
complaint involving patients’ rights may be combined with the grievance
procedure in Paragraph 3.12.  Complaints by beneficiaries with regard to
substandard conditions may be instigated by the Department’s Licensing and
Certification Division or by the Joint Commission on Accreditation of Healthcare
Organization, or such other agency, as required by law or regulation.

 

3.11                         Beneficiary Evaluation of Provider’s Services

 

The Provider shall provide a written questionnaire to the beneficiary at the
time of the beneficiary’s admission.  The questionnaire shall be approved by the
Department and offer the beneficiary the opportunity to evaluate the care
given.  It shall be collected at the time of discharge and maintained in the
Provider’s file for four years, and shall be made available to agents of the
Department.

 

3.12                         Grievance Procedure

 

The Provider shall establish and maintain a procedure for resolving beneficiary
grievances.  Such procedure shall be approved by the Department prior to
implementation.  The grievance procedure shall include:

 

(1)                                Immediate recording of all grievances
received, including information sufficient to identify the grievant, date of
receipt, nature of the problem, date and resolution or disposition of the
grievance.  Such records and related documents shall be open to inspection by
the Department and the Federal Department of Health and Human Services for a
period of four years.

 

(2)                                A finding of fact and resolution within 30
days of receipt of the grievance.

 

(3)                                In those cases where the grievant is not
identifiable, or when the problem cannot be resolved, entry of notations to that
effect in the record, including the reasons why the grievance could not be
resolved

 

9

--------------------------------------------------------------------------------


 

and the individual responsible for that decision.

 

(4)                                  If the grievant is identifiable,
transmittal of a copy of the finding of fact, and an explanation of the
resolution or disposition of the grievance to the grievant and the Department
within five days of the decision.

 

(5)                                  If the grievant is identifiable,
notification to the grievant regarding a right to appeal the disposition of the
grievance in the form of a complaint with the Department’s liaison designated
under Paragraph 6.8.

 

(6)                                  A grievance coordinator.

 

10

--------------------------------------------------------------------------------

 

ARTICLE 4
PAYMENT PROVISIONS

 

4.1           Rate Structure; Contingent Liability of State

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid at the
all-inclusive rate per patient per day of *** for inpatient services provided to
beneficiaries.

 

4.2           Rate Inclusive of Physician, Transportation and Certain Prior
Patient Services

 

The rate structure under Paragraph 4.1 of this Contract is intended by both the
State and Provider to be inclusive of all inpatient services rendered by the
Provider and to constitute the State I s only financial obligation under this
Contract.  As nonlimiting examples:

 

(a)           There shall be no separate billing by either the Provider or
physicians for inpatient services rendered by physicians to beneficiaries
covered by this Contract, except for those inpatient services set forth in
Appendix A previously incorporated by reference as part of this Contract.

 

(b)           There shall be no separate billing for any transportation services
required in providing inpatient services under this Contract.

 

(c)           There shall be no separate billing for any services rendered by
the Provider within a 24-hour period prior to the beneficiary’s admission as an
inpatient, such as outpatient or emergency services, which are related to the
condition for which the beneficiary is admitted as an inpatient.  Such prior
services shall be deemed inpatient services and included in the rates set under
Paragraph 4.1.

 

4.3           Billing Procedures as Express Conditions Precedent to State’s
Payment Obligation

 

(a)           As an express condition precedent to maturing the State’s payment
obligation under Paragraph 4.1 of this Contract, the Provider

 

11

--------------------------------------------------------------------------------


 

shall determine that inpatient services rendered directly are not covered, in
whole or in part, under any other state or federal medical care program or under
any other contractual or legal entitlement, including, but not limited to, a
private group indemnification or insurance program or workers’ compensation.  To
the extent that such coverage is available, the State’s payment obligation
pursuant to paragraph 4.1 shall be reduced.

 

(b)           As a further express condition precedent to maturing the State is
payment obligation under Paragraph 4.1 of this Contract, the Provider shall
submit claims to the fiscal intermediary for all services rendered under the
terms of this Contract, in accordance with the applicable billing requirements
contained in Title 22 of the California Code of Regulations.

 

(c)           A day of service shall be billed for each beneficiary who occupies
an inpatient bed at 12:00 midnight in the facilities of the Provider.  However,
a day of service may be billed if the beneficiary is admitted and discharged
during the same day provided that such admission and discharge is not within 24
hours of a prior discharge.  Only one patient day of service may be billed for
mother and newborn child (children) when both mother and newborn child
(children) are inpatients of the hospital.

 

4.4           Cost Reports

 

Although they shall not be used for payment purposes under this Contract, as an
express condition precedent to maturing the State’s payment obligation under
Paragraph 4.1 of this Contract the Provider shall complete and file Medi-Cal
cost reports in accordance with the requirements in effect during the terms of
this Contract.

 

4.5           Recovery of Overpayments to Provider, Liability for Interest

 

(a)           When an audit performed by the Department, the State Controller’s
Office, or any other State agency discloses that the Provider has been overpaid
under this Contract, or where the total payments exceed

 

12

--------------------------------------------------------------------------------


 

the total liability under this Contract, the Provider covenants that any such
overpayment or excess payments over liability may be recouped by the Department
withholding the amount due from future payments, seeking recovery by payment
from the Provider, or a combination of these two methods.

 

(b)           Overpayments determined as a result of audits of periods prior to
the effective date of this Contract may be recouped by the Department
withholding the amount due from what would otherwise be the State’s liability
under this Contract, seeking recovery by payment from the Provider, or a
combination of those two methods.

 

(c)           When the Department seeks recoupment or recovery under (a) of this
Paragraph the Provider may appeal according to applicable procedural
requirements of Sections 51016-51047 of Title 22 of the California Code of
Regulations, with the following exceptions:

 

(1)           There shall be no informal hearing.

 

(2)           The recovery or recoupment shall commence sixty (60) days after
issuance of account status or demand resulting from an audit or review and shall
not be deferred by the filing of a request for hearing pursuant to Section 51022
of Title 22 of the California Code of Regulations.

 

(3)           The Provider’s liability to the State for any amount recovered
under this Paragraph shall be as provided in Sections 14171 and 14171.5 of the
Welfare and Institutions Code and regulations adopted pursuant thereto.

 

4.6           Customary Charges Limitation

 

(a)           No provision in this Contract withstanding, the State’s total
liability to the Provider shall not exceed the Provider’s total customary
charges for like services during each hospital fiscal year or part thereof, in
which this Contract is in effect.  The Department may recoup any excess of total
payments above such total customary charges under Paragraph 4.5.

 

13

--------------------------------------------------------------------------------


 

(b)           As used in (a) of this Paragraph “customary charges” is defined in
conformity with 42 USC Section 1395(f) and the regulations promulgated pursuant
thereto.

 

4.7           Assumption of Debts, Liabilities, and respective Other Obligations
Deriving from Contract No. 96-83089

 

The parties hereby agree to assume all their respective debts, liabilities, and
other obligations related to or deriving from Contract No.  96-83089 between
HOLLYWOOD HOSPITAL MEDICAL CENTER, INC., A CALIFORNIA LIMITED PARTNERSHIP doing
business as HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD, and the Department of
Health Services.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5
RECORDS AND AUDIT PROVISIONS

 

5.1           Onsite Reviews

 

(a)           Agents of the Department shall conduct periodic audits or reviews,
including onsite audits or reviews, of performance under this Contract.  These
audits or reviews may evaluate the following:

 

(1)           Level and quality of care, and the necessity and appropriateness
of the services provided.

 

(2)           Internal procedures for assuring efficiency, economy and quality
of care.

 

(3)           Grievances relating to medical care and their disposition.

 

(4)           Financial records when determined necessary by the Department to
protect public funds.

 

(b)           The Provider shall make adequate office space available for the
review team or auditors to meet and confer.  Such space must be capable of being
locked and secured to protect the work of the review team or auditors during the
period of their investigation.

 

(c)           Onsite reviews and audits shall occur during normal working hours
with at least 72-hour notice, except that unannounced onsite reviews and
requests for information may be made in those exceptional situations where
arrangement of an appointment beforehand is clearly not possible or clearly
inappropriate to the nature of the intended visit.

 

5.2           Records to be Kept; Audit or Review: Availability; Period of
Retention

 

The Provider covenants that:

 

(1)           It shall maintain books, records, documents, and other evidence,
accounting procedures, and practices sufficient to reflect properly all direct
and indirect costs of whatever nature claimed to have

 

15

--------------------------------------------------------------------------------


 

been incurred in the performance of this Contract.

 

(2)           The above information shall be maintained in accordance with
Medicare principles of reimbursement and generally accepted accounting
principles, and shall be consistent with the requirements of the Office of
Statewide Health Planning and Development.

 

(3)           The Provider shall also maintain medical records required by
Sections 70747 - 70751 of the California Code of Regulations, and other records
related to a beneficiary’s eligibility for services, the service rendered, the
beneficiary to whom the service was rendered, the date of the service, the
medical necessity of the service and the quality of the care provided.  Records
shall be maintained in accordance with Section 51476 of Title 22 of the
California Code of Regulations.  The foregoing constitute “records” for the
purposes of this Paragraph.

 

(4)           The facility or office, or such part thereof as may be engaged in
the performance of this Contract, and the information specified in this
Paragraph shall be subject at all reasonable times to inspection, audits and
reproduction by any duly authorized agents of the Department, the Federal
Department of Health and Human Services and Comptroller General of the United
States.  The Federal Department of Health and Human Services and Comptroller
General of the United States are intended third party beneficiaries of this
covenant.

 

(5)           Preserve and make available its records relating to payments made
under this Contract for a period of four years from the close of the Provider’s
fiscal year, or for such longer period, required by subparagraphs (A) and
(B) below.

 

(A)          If this Contract is terminated, the records relating to the work
terminated shall be preserved and made available for a period of four years from
the date of the last payment made under the Contract.

 

(B)           If any litigation, claim, negotiation, audit or other

 

16

--------------------------------------------------------------------------------


 

action involving the records has been started before the expiration of the four
year period, the related records shall be retained until completion and
resolution of all issues arising therefrom or until the end of the four year
period whichever is later.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 6
GENERAL PROVISIONS

 

6.1           Integration Clause

 

The State and Provider declare that this instrument, including Appendix A and
Appendix B, contains a total integration of all rights and obligations of both
parties.  There are no extrinsic conditions or collateral agreements or
undertakings of any kind.  In regarding this instrument as the full and final
expression of their Contract it is the express intention of both the State and
the Provider that any and all prior or contemporaneous agreements, promises,
negotiations, or representations, either oral or written, relating to the
subject matter and period of time governed by this instrument which are not
expressly set forth herein are to have no force, effect, or legal consequence of
any kind.

 

6.2           Performance Obligations; Effective Date and Term of this Waiver of
Provider’s Right to Administrative Hearing

 

Performance obligations assumed under this Contract shall commence on the 14th
day of September 2000, and shall apply to all inpatient admissions on or after
this date.  This Contract shall continue indefinitely subject to the provisions
of Paragraph 6.14 and the rights of termination reserved under Paragraphs 6.15,
6.16 and 6.18.  However, the terms of this Contract shall continue to apply to
any beneficiary receiving inpatient services at the date of termination.  There
shall be no entitlement to an administrative hearing pursuant to these
sections.  The Provider waives any claim it may have to such a hearing in
consideration of the covenants, conditions and provisions of this Contract.

 

6.3           Headings – The headings of articles and paragraphs contained in
this Contract are for reference purposes only and shall not affect in any way
its meaning or interpretation.

 

18

--------------------------------------------------------------------------------


 

6.4           Governing Authorities

 

(a)           This Contract shall be governed and construed in accordance with:

 

(1)           Part 3, Division 9 of the Welfare and Institutions Code; Divisions
3 and 5 of Title 22 of the California Code of Regulations; and all other
applicable state laws and regulations according to their content on the
effective date stipulated in Paragraph 6.2; and

 

(2)           Titles 42 and 45 (Part 74) of the Code of Federal Regulations and
all other applicable federal laws and regulations according to their content on
and after the effective date stipulated in Paragraph 6 .2, except those
provisions or applications of those provisions waived by the Secretary of the
Department of Health and Human Services.

 

(b)           Any provision of this Contract in conflict with the laws or
regulations stipulated in (a) of this Paragraph is hereby amended to conform to
the provisions of those laws and regulations.  Such amendment of the Contract
shall be effective on the effective date of the statute or regulation
necessitating it, and shall be binding on the parties even though such amendment
may not have been reduced to writing and formally agreed upon and executed by
the parties as provided in Paragraph 6.11.

 

6.5           Conformance with Federal Regulations

 

The Provider stipulates that this Contract, in part, implements Title XIX of the
Federal Social Security Act and, accordingly, covenants that it will conform to
such requirements and regulations as the United States Department of Health and
Human Services may issue from time to time, except for those provisions waived
by the Secretary of Health and Human Services.

 

6.6           Application for Termination in the Face of a Declaration or
Finding of Partial Invalidity

 

In the event any provision of this Contract is declared null and

 

19

--------------------------------------------------------------------------------


 

void by any court of law, either party may apply to that court for permission to
immediately rescind the remainder of the Contract.  In ruling upon this request
the court shall consider the impact upon the affected Medi-Cal population as
well as the relative degree of hardship which would be imposed upon either or
both of the parties if the request is denied.

 

6.7           Restriction on Provider’s Freedom to Assign Benefits Only under
this Contract or to Engage in Organic Change

 

The State and Provider hereby declare their mutual recognition that the subject
matter of this Contract is personal, being founded upon the State’s confidence
in the reputation, type and location of facilities, and other personal
attributes of the Provider.  For this reason:

 

(1)           Unless given prior written approval by the Department any attempt
by the Provider to make an assignment of the right to receive the contingent
payment obligations of the State under this contract shall operate as an express
condition subsequent to those obligations discharging the State from what may
otherwise have been a matured obligation of performance.

 

(2)           If the Provider desires to make an assignment of rights only under
this Contract it shall submit a written application for approval to the
Department.  Such an application shall identify the proposed assignee and
include a detailed explanation of the reason and basis for the proposed
assignment.  If the Department is satisfied that the proposed assignment is
consistent with the continued receipt of satisfactory performance on the part of
the Provider it shall be approved in writing.  The effective date of the
assignment shall be the date upon which the Department issues written approval.

 

(3)           Unless given prior written approval by the Department any attempt
by the Provider to participate as a constituent entity in any

 

20

--------------------------------------------------------------------------------


 

merger, consolidation or sale of assets other than in the regular course of
business shall operate as an express condition subsequent discharging the State
from what may otherwise have been a matured obligation of performance under this
Contract.

 

(4)           If the Provider desires to participate as a constituent entity in
any merger, consolidation or sale of assets other than in the regular course of
business it shall submit a written application for approval to the Department. 
The Department shall act upon such requests within 30 days of the receipt of
such requests.

 

(A)          If approval is sought for participation in a merger or
consolidation the application shall identify all proposed constituent entities
and disclose the rights and preferences of all classes of stock in the resulting
or surviving entity.  In addition, the application shall inform the Department
of the licensure and certification status of the proposed resulting or surviving
entity (Paragraph 3.2), and such other information as the Department may
require.

 

(B)           If application is sought for approval of a sale of assets other
than in the regular course of business it shall identify the purchaser; inform
the Department of licensure and certification status of the purchaser (Paragraph
3.2); and, such other information as the Department may require.

 

(5)           If the Department is satisfied that the proposed merger,
consolidation or sale of assets other than in the regular course of business is
consistent with the continued satisfactory performance of the Provider is
obligations under this Contract it shall be approved in writing.  The effective
date of the merger, consolidation or sale of assets other than in the regular
course of business shall be no earlier than the date upon which the Department
issues written approval.

 

21

--------------------------------------------------------------------------------

 

6.8                                 Contract Officer - Delegation of Authority

 

The Department will administer this Contract through a single administrator, the
Contract Officer.  Until such time as the Director gives the Provider written
notice of successor appointment, the person designated above shall make all
determinations and take all actions necessary to administer this Contract,
subject to the limitations of California laws and state administrative
regulations.  No person other than the Contract Officer or the Director shall
have the power to bind the Department relative to the rights and duties of the
Contractor and the Department under this Contract, nor shall any other person be
considered to have the delegated authority of the Contract Officer or to be
acting on his behalf unless the Contract Officer has expressly stated in writing
that that person is acting as his authorized agent.

 

6.9                                 Notice

 

Any notice required to be given pursuant to the terms and provisions of the
Contract shall be in writing and shall be sent by certified mail, return receipt
requested.  Notice to the Department shall be sent to the following address:

 

Contract Officer
Medi-Cal Operations Division
P.O. Box 942732
Sacramento, CA 94234-7320.

 

Notice to the Provider shall be sent to the Chief Executive Officer at the
following address:

 

HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD
6245 De Longpre Avenue
Hollywood, CA 90028

 

6.10                           Status as Independent Contractors

 

The State and Provider hereby acknowledge that they are

 

22

--------------------------------------------------------------------------------


 

independent contractors to one another and neither is an officer, agent, or
employee of the other for any purpose.

 

6.11                           Informal Amendments Ineffective, Toleration of
Deviation from Terms of Contract Not to be Construed as Waiver

 

(a)                                  It is the express intention of both the
State and Provider that the terms of this totally integrated writing shall
comprise their entire Contract and are not subject to rescission, modification
or waiver except as defined in a subsequent written instrument executed in the
same manner and with the same authority.  In furtherance of this agreement the
State and Provider mutually covenant and request of any reviewing tribunal that
any claim of rescission, modification, or waiver predicated upon any evidence
other than a subsequent written instrument executed in the same manner and with
the same authority as this writing be regarded as void.

 

(b)                                 The informal toleration by either party of
defective performance of any independent covenant in this Contract shall not be
construed as a waiver of either the right to performance or the express
conditions which have been created in this Contract.

 

6.12                           Beneficiary Eligibility

 

This Contract is not intended to change the determination of Medi-Cal
eligibility for beneficiaries in any way.  However, in the event the California
State Legislature or Congress of the United States enacts a statute which
redefines Medi-Cal eligibility so as to affect the provision of inpatient
services under this Contract, this new definition shall apply to the terms of
this Contract.

 

6.13                           Indemnification

 

The Provider covenants to indemnify, defend and hold harmless the State, its
officers, agents and employees from any and all claims and losses accruing or
resulting to any and all contractors, subcontractors, materialmen, laborers or
any other person, firm or corporation

 

23

--------------------------------------------------------------------------------


 

furnishing or supplying work, services, materials or supplies in connection with
the performance of this Contract, and from any and all claims and losses
accruing or resulting to any person, firm or corporation who may be injured or
damaged by the Provider in the performance of this Contract.

 

6.14                           Limitation of State Liability

 

No provision of this Contract withstanding, the liability of the State shall not
exceed the amount of funds appropriated in the support of this Contract by the
California Legislature.  Any requirement of performance by the Department and
the Provider is dependent upon the availability of appropriations by the
Legislature for the purpose of this Contract.

 

6.15                           Termination Without Cause

 

The Provider or the State may terminate this Contract without cause in
accordance with this Paragraph.  Termination without cause shall be effected by
giving written notice of the termination to the other party at least 120 days
prior to the effective date of the termination and stating the effective date of
the termination.

 

6.16                           Termination for Default

 

(a)                                  The State may terminate this Contract for
default upon thirty (30) days written notice to the Provider, except in cases
where the Department determines that the health and welfare of Medi-Cal
beneficiaries is jeopardized by continuation of the Contract, in which case the
Contract may be immediately terminated.  Notification shall state the effective
date of and grounds for termination.

 

(b)                                 The State may terminate this agreement upon
thirty (30) days written notice to the Provider in the event that: (1) The
Secretary of the Department of Health and Human Services determines that the
Provider does not meet the requirements for participation in the Medicaid

 

24

--------------------------------------------------------------------------------


 

program, Title XIX of the Social Security Act; (2) The Provider has violated the
conflict of interest provisions contained in Paragraph 6.18 of this Contract;
or, (3) The Department determines that the Provider is abusing or defrauding the
Medi-Cal program or its beneficiaries.

 

6.17                           Disputes

 

(a)                                  As an alternative to the judicial remedy
available to the Provider under Section 14087.27(a) of the Welfare and
Institutions Code the Provider may appeal disputes relating to performance under
this Contract to an independent hearing examiner appointed by the Director of
the Department.  The proceedings for review of such disputes shall be conducted
by the hearing examiner and a decision rendered pursuant to the applicable
procedural requirements of Sections 51016-51047 of Title 22 of the California
Code of Regulations regarding provider audit appeals with the following
exceptions:

 

(1)                                  There shall be no informal hearing.

 

(2)                                  All references to a hearing officer shall
apply to the independent hearing examiner appointed by the Director of the
Department.

 

(b)                                 The State and Provider stipulate recognition
that the Provider Audit Appeals provisions referenced in (a) of this Paragraph
were enacted as an administrative mechanism for disputing audit or examination
findings regarding the Provider’s cost report.  The obligations of the parties
to this Contract are not predicated upon a reimbursement of cost basis and, for
that reason, many of the provisions of Section 51016-51047 of Title 22 of the
California Code of Regulations, such as cost reports, amended cost reports,
audit reports, amended audit reports, home office-chain organization related
entities, and informal hearings will not be applicable in the resolution of
disputes arising under this Contract.  “Applicable procedural requirements” is
employed in (a) of this Paragraph to render irrelevant such inapplicable
provisions.

 

25

--------------------------------------------------------------------------------


 

6.18                           Conflict of Interest

 

(a)                                  The Provider is subject to the terms and
conditions of Section 51466 of Title 22 of the California Code of Regulations as
promulgated pursuant to Sections 14022, 14124.5, 14030 and 14031 of the Welfare
and Institutions Code, and must submit a Medi-Cal Personal Disclosure Statement
of Significant Beneficial Interest form as provided by the Department.

 

(b)                                 This Contract shall be terminated
immediately if it is determined that a state officer or state employee
responsible for development, negotiation, contract management, or supervision of
this Contract has a financial interest in the Contract as that term is defined
in Section 87103 of the Government Code and the regulations adopted pursuant
thereto.

 

6.19                           Confidentiality of Information

 

(a)                                  No provision of this Contract withstanding,
names of persons receiving public social services are confidential and are to be
protected from unauthorized disclosure in accordance with Title 45, Code of
Federal Regulations Section 205.50; Sections 10850 and 14100.2 of the Welfare
and Institutions Code; and, regulations adopted pursuant thereto.  For the
purpose of this Contract, all information, records, and data elements pertaining
to beneficiaries shall be protected by the Provider from unauthorized
disclosure.

 

(b)                                 With respect to any identifiable information
concerning beneficiaries under this Contract that is obtained by the Provider,
the Provider:

 

(1)                                  Shall not use any such information for any
purpose other than carrying out the express terms of this Contract;

 

(2)                                  Shall promptly transmit to the Department
all requests for disclosure of such information;

 

26

--------------------------------------------------------------------------------


 

(3)                                  Shall not disclose, except as otherwise
specifically permitted by this Contract, any such information to any party other
than the Department without the Department’s prior written authorization
specifying that the information may be released under Title 45, Code of Federal
Regulations Section 205.50; Sections 10850 and 14100.2 of the Welfare and
Institutions Code; and, regulations adopted pursuant thereto; and,

 

(4)                                  Shall, at the termination of this Contract,
return all such information to the Department or maintain such information
according to written procedures sent to the Provider by the Department for this
purpose.

 

6.20                           Confidentiality of Contractual Provisions

 

This Contract and its terms shall remain confidential and the terms of the
Contract may be disclosed by the parties only in accordance with the disclosure
time limits set out in Government Code Section 6254 (q).

 

6.21                           Additional Provisions

 

Provider shall comply with Paragraphs 1.0 through 6.0 as set forth in “Appendix
B,” attached hereto and incorporated herein by this reference, but only to the
extent that it is mandated by law that the State incorporate and enforce such
provisions in this Contract, and the Provider reserves any and all rights it may
have to seek administrative and/or judicial review with respect to such
provisions.

 

27

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract shall be deemed duly executed and binding upon execution by both
Parties below.

 

 

Executed on September 8, 2000, at

 

 

Santa Monica, CA  90405

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

 

 

Alta Healthcare System, Inc.

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

David R. Topper, President and CEO

 

 

Type Name and Title

 

 

 

 

 

 

 

 

Hollywood Community Hospital of
Hollywood
and
Hollywood Community Hospital of Van
Nuys

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

Remy Hart, CEO

 

 

Type Name and Title

 

 

Executed on NOV – 2  2000, at
Sacramento, California

 

 

STATE OF CALIFORNIA

 

 

 

By:

 

 

 

Diana M. Bontá, R.N., Dr. P.H.

 

 

Director

 

 

Department of Health Services

 

28

--------------------------------------------------------------------------------


 

APPENDIX A

 

 

HOSPITAL NAME:

 

Hollywood Community Hospital of
Hollywood and Hollywood Community
Hospital of Van Nuys New Contract

 

 

 

 

 

DATE PREPARED:

 

August 31, 2000

 

 

 

 

 

PREPARED BY:

 

Karen A. Thalhammer

 

I.                                         SERVICES NOT PROVIDED BY HOSPITAL OR
ITS DELEGATE UNDER THIS CONTRACT AND NOT REIMBURSABLE

 

 

 

UNIVERSAL BILLING CODES

INTENSIVE CARE, TRAUMA

 

208

INTENSIVE CARE, POST ICU

 

206

INTENSIVE CARE, PEDIATRIC

 

203

INTENSIVE CARE, LUNG TRANSPLANT

 

083

INTENSIVE CARE, HEART-LUNG TRANSPLANT

 

084

INTENSIVE CARE, HEART TRANSPLANT

 

086

INTENSIVE CARE, LIVER TRANSPLANT

 

087

INTENSIVE CARE, BONE MARROW TRANSPLANT

 

088

INTENSIVE CARE, KIDNEY TRANSPLANT

 

089

INTENSIVE CARE, BURN CARE IN LICENSED BURN CENTER BEDS

 

207

CORONARY CARE, GENERAL

 

210

CORONARY CARE, MYOCARDIAL INFARCTION

 

211

CORONARY CARE, OTHER

 

219

CORONARY CARE, PULMONARY CARE

 

212

CORONARY CARE, POST CCU

 

214

NURSERY, NEONATAL INTENSIVE CARE

 

175

LITHOTRIPSY

 

090

PEDIATRIC - PRIVATE

 

113

PEDIATRIC - SEMI-PRIVATE 2 BEDS

 

123

PEDIATRIC - SEMI-PRIVATE 3 OR 4 BEDS

 

133

PEDIATRIC - WARD (MEDICAL OR GENERAL)

 

153

OBSTETRIC - PRIVATE

 

112

OBSTETRIC - SEMI-PRIVATE 2 BEDS

 

122

OBSTETRIC - SEMI-PRIVATE 3 OR 4 BEDS

 

132

OBSTETRIC - WARD (MEDICAL OR GENERAL)

 

152

NURSERY NEWBORN, WELL BABY

 

171

NURSERY ACUTE WITHOUT ASSOCIATED DELIVERY

 

085

NURSERY NEWBORN, INELIGIBLE

 

094

MOTHER NURSERY ACUTE WITH ASSOCIATED DELIVERY

 

095

ADMINISTRATIVE DAY

 

098*

REHABILITATION - PRIVATE

 

118

REHABILITATION - SEMI-PRIVATE 2 BEDS

 

128

REHABILITATION - SEMI-PRIVATE 3 OR 4 BEDS

 

138

REHABILITATION - WARD (MEDICAL OR GENERAL)

 

158

 

 

 

CPT-4 CODES

CARDIAC CATHETERIZATION

 

93501-93562

CARDIOVASCULAR SURGERY

 

33010-37799

ABORTIONS

 

59840-59857

STERILIZATION

 

55250,55450,56301,56302

STERILIZATION

 

58600,58605,58611,58615

NEUROSURGERY

 

61000-64999

CORNEAL TRANSPLANTS

 

65710,65730,65750,65755

RADIATION THERAPY

 

77261-77499,77750-77799

THERAPEUTIC NUCLEAR MEDICINE

 

79000-79999

MAGNETIC RESONANCE IMAGING

 

70336,70540

MAGNETIC RESONANCE IMAGING

 

70551-70553,71550

MAGNETIC RESONANCE IMAGING

 

72141-72142,72146-72149

MAGNETIC RESONANCE IMAGING

 

72156-72158,72196

MAGNETIC RESONANCE IMAGING

 

73220-73221,73720-73721

MAGNETIC RESONANCE IMAGING

 

74181,75552,75554-75556

MAGNETIC RESONANCE IMAGING

 

76093-76094,76400

HYPERBARIC OXYGEN

 

99183

 

--------------------------------------------------------------------------------

*BILLABLE ONLY OUTSIDE THE PROVISIONS OF THE CONTRACT.

 

29

--------------------------------------------------------------------------------


 

APPENDIX A (CONTINUED)

 

 

HOSPITAL NAME:

 

Hollywood Community Hospital of
Hollywood and Hollywood Community
Hospital of Van Nuys New Contract

 

 

 

 

 

DATE PREPARED:

 

August 31, 2000

 

 

 

 

 

PREPARED BY:

 

Karen A. Thalhammer

 

II.            ONLY THE FOLLOWING PHYSICIAN SERVICES ARE INCLUDED IN THE
ALL-INCLUSIVE RATE AND ARE NOT SEPARATELY BILLED:

 

NONE

 

III.           ONLY THE FOLLOWING OTHER PROVIDER SERVICES MAY BE BILLED
FEE-FOR-SERVICE BY SUCH PROVIDER AND ARE NOT INCLUDED IN THE ALL-INCLUSIVE
CONTRACT RATE:

 

NONE

 

30

--------------------------------------------------------------------------------


 

APPENDIX B

 

1.0                                 Fair Employment Practices

 

(a)                                  In the performance of this Contract, the
Provider shall not discriminate against any employee or applicant for employment
because of race, color, religion, ancestry, sex, age, national origin, physical
handicap, mental condition, sexual orientation, or marital status.  The
Contractor shall take affirmative action to ensure that applicants are employed
and that employees are treated during employment without regard to their race,
color, religion, ancestry, sex, age, national origin, mental condition, physical
handicap, marital status, or sexual orientation.  Such action shall include, but
not be limited to the following: employment, upgrading, demotion or transfer;
recruitment or recruitment advertising, layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship.  The Contractor shall post in conspicuous places, available to
employees and applicants for employment, notices to be provided by the State
setting forth the provisions of this Fair Employment Practices section.

 

(b)                                 The Provider shall permit access to his
records of employment, employment advertisements, application forms, and other
pertinent data and records by the State Fair Employment and Housing Commission,
or any other agency of the State of California designated by the State, for the
purposes of investigation to ascertain compliance with the Fair Employment
Practices section of this Contract.

 

(c)                                  Remedies for Unlawful Employment Practice:

 

(1)                                  The State may determine an unlawful
practice under the Fair Employment Practices section of this Contract to have
occurred upon receipt of a final judgment having that effect from a court in an
action to which Provider was a party, or upon receipt of a written notice from
the Fair Employment and Housing Commission that it has investigated and
determined that the Provider has violated the provisions of the Fair Employment
and Housing Act and has issued an order, under Government Code Section 12970,
which has become final.

 

(2)                                  For unlawful practices under this Fair
Employment Practices section, the State shall have the right to terminate this
Contract after a determination pursuant to (c)(1) of this section has been made.

 

Any loss or damage sustained by the State in securing a replacement provider to
render the services contracted for under this Contract shall be borne and paid
for by the Provider and the State may deduct from any moneys due to that
thereafter may become due to the Provider, the difference between the price
named in the contract and the actual cost thereof to the State.

 

(d)                                 Provider agrees to comply with Title 2,
Division 3, Part 2.8 (Government Code Sections 12900 et seq.), any amendments
thereto, and any regulation adopted pursuant to that part.

 

1

--------------------------------------------------------------------------------


 

2.0                                 Nondiscrimination in Services, Benefits and
Facilities

 

(a)                                  The Provider shall not discriminate in the
provision of services because of race, color, religion, national origin, sex,
age, mental or physical handicap or sexual orientation as provided by state and
federal law.

 

(b)                                 For the purposes of this Contract,
distinctions on the grounds of race, color, religion, national origin, age or
mental or physical handicap or sexual orientation include but are not limited to
the following:  denying a beneficiary any service or benefit which is different,
or is provided in a different manner or at a different time from that provided
other beneficiaries under this Contract; subjecting a beneficiary to segregation
or separate treatment in any matter related to his receipt of any service;
restricting a beneficiary in any way in the enjoyment, advantage or privilege
enjoyed by others receiving any service or benefit; treating a beneficiary
differently from others in determining whether the beneficiary satisfied any
admission, eligibility, other requirement or condition which individuals must
meet in order to be provided any benefit; the assignment of times or places for
the provision of services on the basis of the race, color, religion, national
origin, age, mental or physical handicap or sexual orientation of the
beneficiaries to be served.

 

(c)                                  The Provider shall take affirmative action
to ensure that services to intended beneficiaries are provided without regard to
race, color, religion, national origin, sex, age, mental or physical handicap or
sexual orientation.

 

3.0                                 Clean Air and Water

 

(This paragraph 3.0 applicable only if the Contract exceeds $100,000, or the
Federal Contracting Officer or State has determined that orders under an
indefinite quantity contract in anyone year will exceed $100,000, or a facility
to be used has been the subject of a conviction under the Clean Air Act (42 USC
1857c-8 [c][l]) or the Federal Water Pollution Control Act (33 USC 1319[c]) and
is listed by EPA, or the contract is not otherwise exempt.)

 

(a)                                  The Provider agrees as follows:

 

(1)                                  To comply with all the requirements of
Section 114 of the Clean Air Act, as amended (42 USC 1857, et seq., as amended
by Pub.L., 91-604) and Section 308 of the Federal Water Pollution Control Act
(33 USC 1251 et seq., as amended by Pub.L., 92-500), respectively relating to
inspection monitoring, entry, reports, and information, as well as other
requirements specified in Section 114 and Section 308 of the Air Act and the
Water Act, respectively, and all regulations and guidelines issued thereunder
before the award of this Contract.

 

(2)                                  No obligation required by this Contract
will be performed in a facility listed on the Environmental Protection Agency
List of Violating Facilities on the date when this contract was executed unless
and until the EPA eliminates the name of such facility or facilities from such
listing.

 

2

--------------------------------------------------------------------------------

 

(3)           To use its best efforts to comply with clean air standards and
clean water standards at the facility in which the services are being performed.

 

(4)           To insert the substance of the provisions of this Paragraph 3.0
into any written delegation.

 

(b)                                 The terms used in this Paragraph have the
following meanings:

 

(1)           The term “Air Act” means the Clean Air Act, as amended (42 USC
1857 et seq., as amended by Pub.L., 91-604) .

 

(2)           The terms “Water Act” means Federal Water Pollution Control Act,
as amended (33 USC 1251 et seq., as amended by Pub.L., 92-500).

 

(3)           The term “clean air standards” means any enforceable rules,
regulations, guidelines, standards, limitations, orders, controls, prohibitions,
or other which are contained in, issued under, or otherwise adopted pursuant to
the Air Act or Executive Order 11738, an approved implementation procedure or
plan under section 110(d) of the Clean Air Act (42 USC 1857c-5[d]), an approved
implementation procedure or plan under section 111(c) or section 111(d), or an
approved implementation procedure under section 112(d) of the Air Act (42 use
1857c-7[d]).

 

(4)           The terms “clean water standards” means any enforceable
limitation, control, condition, prohibition, standard, or other requirement
which is promulgated pursuant to the Water Act or contained in a permit issued
to a discharger by the Environmental Protection Agency or by a state under an
approved program, as authorized by Section 402 of the Water Act (33 USC 1317).

 

(5)           The term “compliance” means compliance with clean air or water
standards.  Compliance shall also mean compliance with a schedule or plan
ordered or approved by a Court of competent jurisdiction, the Environmental
Protection Agency or an air or water pollution control agency in accordance with
the requirements of the Air Act or Water Act and regulations issued pursuant
thereto.

 

(6)           The term “facility” means any building, plan, installation,
structure, mine, vessel or other floating craft, location, or site of
operations, owned, leased, or supervised by a Provider or delegate, to be
utilized in the performance of a contract of delegation.  Where a location or
site of operations contains or includes more than one building, plant,
installation, or structure, the entire location or site shall be deemed to be a
facility except where the Director, Office of Federal Activities, Environmental
Protection Agency, determines that independent facilities are collected in one
geographical area.

 

3

--------------------------------------------------------------------------------


 

4.0                                 Utilization of Small Business Concerns

 

(a)           It is the policy of the Federal Government and the State as
declared by the Congress and the State Legislature that a fair proportion of the
purchases and contracts for supplies and services for the State be placed with
small business concerns.

 

(b)           The Provider shall accomplish the maximum amount of delegation to
and purchased of goods or services from small business concerns that the
Contractor finds to be consistent with the efficient performance of this
Contract.

 

5.0                                 Utilization of Minority Business Enterprises

 

(a)           It is the policy of the Federal Government and the State that
minority business enterprises shall have the maximum practicable opportunity to
participate in the performance of State contracts.

 

(b)           The Provider agrees to use its best efforts to carry out this
policy in its delegations and purchases of goods and services to the fullest
extent consistent with the efficient performance of this Contract.  As used in
this Contract, the terms “minority business enterprise” means a business, at
least 50 percent of which is owned by minority group members or, in the case of
public owned business, at least 51 percent of the stock of which is owned by
minority group members.  For the purpose of this definition, minority group
members are Black, Asian, Spanish-speaking/Surnamed, Filipino, Polynesian,
American Indian, or Alaskan Native.  Non-minority women-owned firms may be
included when business is 50 percent owned and operated by a woman and the
co-owner is not her husband, or 51 percent (or greater) when owned and operated
by a woman and the co-owner is her husband, and/or is publicly owned.  Providers
may rely on written representations from businesses regarding their status as
minority business enterprises in lieu of an independent investigation.

 

6.0                                 Provision of Bilingual Services

 

(a)           When the community potentially served by the Provider consists of
non-English or limited-English speaking persons, the Provider shall take all
steps necessary to develop and maintain an appropriate capability for
communicating in any necessary second language, including, but not limited to
the employment of, or contracting for, in public contact positions of persons
qualified in the necessary second languages in a number sufficient to ensure
full and effective communication between the non-English and limited-English
speaking applicants for, and beneficiaries of, the facility’s services and the
facility’s employees.

 

Provider may comply with this paragraph 6.0 by providing sufficient qualified
translators to provide translation

 

4

--------------------------------------------------------------------------------


 

in any necessary second language for any patient, caller or applicant for
service, within ten minutes of need for translation.  Provider shall maintain
immediate translation capability in the emergency room when five percent of the
emergency room patients or applicants for emergency room services are
non-English or limited-English speaking persons.

 

Provider shall provide immediate translation to non-English or limited English
speaking patients whose condition is such that failure to immediately translate
would risk serious impairment.  Provider shall post notices in prominent places
in the facility of the availability of translation in the necessary second
languages.

 

(b)                                 As used in this Paragraph:

 

(1)           “Non-English or limited English speaking persons” refers to
persons whose primary language is a language other than English;

 

(2)           “Necessary second language” refers to a language, other than
English, which is the primary language of at least five percent (5%) of either
the community potentially served by the contracting facility or of the
facility’s patient population; and

 

(3)           “Community potentially served by the contracting facility” refers
to the geographic area from which the facility derives eighty percent (80%) of
its patient population.

 

(4)           “Qualified translator” is a person fluent in English and in the
necessary second language, familiar with medical terminology, and who can
accurately speak, read, write and readily interpret in the necessary second
language.

 

5

--------------------------------------------------------------------------------


 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 1

 

Contract No.:

 

00-83123

 

 

 

Hospital:

 

ALTA HOLLYWOOD HOSPITALS, INC.
dba: HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD

 

 

 

Address:

 

6245 De Longpre Avenue
Hollywood, CA 90028

 

 

 

 

 

AND

 

 

 

Hospital:

 

ALTA HOLLYWOOD HOSPITALS, INC.
dba: HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS

 

 

 

Address:

 

Address:     14433 Emelita Street
                   Van Nuys, CA 91401

 

 

 

 

 

TERMS OF THIS CONTRACT AMENDMENT MUST REMAIN CONFIDENTIAL AND NOT SUBJECT TO
PUBLIC DISCLOSURE UNTIL:

 

 

 

 

 

SERVICES:   01-24-03

 

 

 

 

 

PER DIEM RATE:   01-24-05

 

CONFIDENTIAL
DO NOT RELEASE
Exempt From Public Records Act
Government Code Section 6254 [q]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO.  1 TO CONTRACT NO. 00-83123 BETWEEN THE STATE OF CALIFORNIA AND
ALTA HOLLYWOOD HOSPITALS, INC., DOING BUSINESS AS HOLLYWOOD COMMUNITY HOSPITAL
OF HOLLYWOOD AND HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
HOLLYWOOD HOSPITALS, INC., doing business as HOLLYWOOD COMMUNITY HOSPITAL OF
HOLLYWOOD and HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS, hereinafter designated
“the Provider”, entered into a contract (Contract No.  00-83~23) for provision
of inpatient hospital services effective, September 14, 2000;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One - Amendment of 4.1 - Rate Structure; Contingent Liability of State

 

4.1 - Rate Structure; Contingent Liability of State is hereby amended to read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid at the
all-inclusive rate per patient per day of *** for inpatient services provided to
beneficiaries.

 

1

--------------------------------------------------------------------------------


 

Paragraph Two - Addition of 6.22 - Prohibition Against Use of State Funds to
Assist, Promote, or Deter Union Organizing

 

6.22 - Prohibition Against Use of State Funds to Assist, Promote, or Deter Union
Organizing is hereby added as follows:

 

In accordance with Government Code Section 16645, et seq. Contractor shall not
use State funds to assist, promote, or deter union organizing during the life of
this Contract, including any extensions or renewals of this Contract.

 

Paragraph Three - Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of January 24, 2002, then
the Contract changes agreed to in this Amendment shall be effective on
January 24, 2002.  If this Amendment is not signed and returned within thirty
days.  then the Contract changes agreed to in this Amendment shall be effective
on the date the Contract is signed by both parties.

 

2

--------------------------------------------------------------------------------


 

Paragraph Four - Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

3

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract shall be deemed duly executed and binding upon execution by both
Parties below.

 

 

Executed on January 16, 2002, at

 

 

Santa Monica, Calif. 90405

 

 

(City, State, Zip)

 

 

 

 

 

 

 

Alta Hollywood Hospitals, Inc.

 

 

Hospital

 

 

 

 

 

By:

 

 

 

 

Signature

 

 

 

 

 

David Topper CEO

 

 

Type Name and Title

 

 

 

 

 

 

Executed on February 13, 2002, at
Sacramento, California

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By:

 

 

 

 

Diana M. Bontá, R.N., Dr., P.H.

 

 

 

Director

 

 

 

Department of Health Services

 

4

--------------------------------------------------------------------------------


 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment: No. 2

 

Contract No.:

 

00-83123

 

 

 

Hospital:

 

ALTA HOLLYWOOD HOSPITALS, INC.
dba: HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD

 

 

 

Address:

 

6245 De Longpre Avenue
Hollywood, CA 90028-8253

 

 

 

 

 

AND

 

 

 

Hospital:

 

ALTA HOLLYWOOD HOSPITALS, INC.
dba: HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS

 

 

 

Address:

 

Address:     14433 Emelita Street
                   Van Nuys, CA 91401-4213

 

 

 

Provider No.:

 

 

 

 

 

 

 

TERMS OF THIS CONTRACT AMENDMENT MUST REMAIN CONFIDENTIAL AND NOT SUBJECT TO
PUBLIC DISCLOSURE UNTIL:

 

 

 

 

 

SERVICES:    03-10-06

 

 

 

 

 

PER DIEM RATE:    03-10-09

 

CONFIDENTIAL
DO NOT RELEASE
Exempt From Public Records Act
Government Code Section 6254 [q]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO CONTRACT NO. 00-83123 BETWEEN THE STATE OF CALIFORNIA AND
ALTA HOLLYWOOD HOSPITAL, INC., DOING BUSINESS AS HOLLYWOOD COMMUNITY HOSPITAL OF
HOLLYWOOD AND HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS.

 

WHEREAS, the State of California, hereinafter designated “the State”, and Alta
Hollywood Hospital, Inc., doing business as Hollywood Community Hospital of
Hollywood and Hollywood Community Hospital of Van Nuys I hereinafter designated
“the Provider,” entered into a contract (Contract No. 00-83123) for provision of
inpatient hospital services effective September 14, 2000 and subsequently
amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One - Amendment of 3.4 - Appointment of Liaisons and Agency Status of
Provider’s Liaison

 

3.4 - Appointment of Liaisons an Liaison is hereby amended to read:

 

1

--------------------------------------------------------------------------------


 

(a)           Provider shall designate in writing a person to act as liaison to
the Department.  Such person shall coordinate all communications between the
parties.  The written designation of such person shall constitute the conferral
of full agency powers to bind the Provider as principal in all dealings with the
Department.

 

(b)           The Department shall designate a liaison in conformity with the
procedures and with such authority as specified in Paragraph 6.8 of this
Contract.  Communications to the Department shall be submitted to its liaison at
the following address:

 

Contract Officer

Medi-Cal Operations Division

P.O. Box 997419

MS 4506

Sacramento, CA 95899-7419

 

Paragraph Two – Amendment of 3.7 - Open Staffing/Exclusive Staffing Contracts

 

3.7 - Open Staffing/Exclusive Staffing Contracts is hereby amended to read:

 

(a)           As a Selective Provider Contracting Program contractor, the
Provider shall comply with Welfare and Institutions Code section 14087.28.

 

2

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Subparagraph (a) above and Welfare and
Institutions Code section 14087.28, Provider may enter into exclusive contracts
for the provision of pathology, radiology, and anesthesiology acute inpatient
services, except for consulting services requested by the admitting physician.

 

(c)           The Parties acknowledge that although Paragraph 3.7 of this
Contract and Section 14087.28 of the Welfare, and Institutions Code prohibit
exclusive staffing arrangements for Selective Provider Contracting Program
hospitals, their applicability is limited to physician staffing for acute
inpatient services.  Therefore, contractual staffing arrangements to provide
outpatient services are not contrary to Paragraph 3.7 of this Contract or
Section 14087.28 of the Welfare and Institutions Code.

 

Paragraph Three - Amendment 4.1 - Rate Structure; Contingent Liability of State

 

4.1 - Rate Structure; Contingent Liability of State is hereby amended to read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid as follows:

 

3

--------------------------------------------------------------------------------


 

(a)           For Inpatient Services provided to Beneficiaries, the
all-inclusive rate per patient per day of ***.

 

(b)           Commencing March 10, 2006, for Inpatient Services provided to
Beneficiaries, the all-inclusive rate per patient per day of ***.

 

Paragraph Four - Amendment of 4.2 - Rate Inclusive of Physician, Transportation
and Certain Prior Patient Services

 

4.2 - Rate Inclusive of Physician, Transportation and Certain Prior Patient
Services is hereby amended to read:

 

The rate structure under Paragraph 4.1 of this Contract is intended by both the
State and Provider to be inclusive of all Inpatient Services rendered by the
Provider and to constitute the State’s only financial obligation under this
Contract.  As nonlimiting examples:

 

(a)           There shall be no separate billing by either the Provider or
physicians for the services specified in Appendix A, Section II, rendered by
physicians to Beneficiaries.

 

(b)           There shall be no separate billing for any transportation services
required in providing Inpatient Services under this Contract.

 

4

--------------------------------------------------------------------------------


 

(c)           There shall be no separate billing for any services rendered by
the Provider within a 24-hour period prior to the Beneficiary’s admission as an
inpatient, such as outpatient or emergency services, which are related to the
condition for which the Beneficiary is admitted as an inpatient.  Such prior
services shall be deemed Inpatient Services and included in the rates set under
Paragraph 4.1.

 

Paragraph Five - Amendment of 4.3 - Billing Procedures as Express Conditions
Precedent to State’s Payment Obligation

 

4 .3 - Billing Procedures as Express Conditions Precedent to State’s Payment
Obligation is hereby amended to read:

 

(a)           As an express condition precedent to maturing the State’s payment
obligation under Paragraph 4.1 of this Contract, the Provider shall determine
that inpatient services rendered are not covered, in whole or in part, under any
other state or federal medical care program or under any other contractual or
legal entitlement, including, but not limited to, a private group
indemnification or insurance program or workers I compensation.  To the extent
that such coverage is available, the State’s payment obligation pursuant to
Paragraph 4.1 shall be reduced.

 

5

--------------------------------------------------------------------------------


 

(b)           As a further express condition precedent to maturing the State’s
payment obligation under Paragraph 4.1 of this Contract, the Provider shall
submit claims to the fiscal intermediary for all services rendered under the
terms of this Contract, in accordance with the applicable billing requirements
contained in Title 22 of the California Code of Regulations.

 

(c)           A day of service shall be billed for each beneficiary who occupies
an inpatient bed at 12:00 midnight in the facilities of the Provider.  However,
a day of service may be billed if the beneficiary is admitted and discharged
during the same day provided that such admission and discharge is not within
24-hours of a prior discharge.  Only one patient day of service may be billed
for mother and newborn child (children) when both mother and newborn child
(children) are inpatients of the hospital.

 

(d)           The State may from time to time adopt updated billing codes by
means of regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or
similar instruction, which shall automatically replace the applicable billing
codes expressly stated in this Contract and/or its appendices, without the need
to amend this Contract as set forth in Paragraph 6.11.

 

6

--------------------------------------------------------------------------------


 

Paragraph Six - Amendment of 6.8 - Contract Officer - Delegation of Authority

 

6.8 - Contract Officer Delegation of Authority is hereby amended to read:

 

The Department will administer this Contract through a single administrator, the
Contract Officer.  Until such time as the Director gives the Provider written
notice of successor appointment, the person designated above shall make all
determinations and take all actions necessary to administer this Contract,
subject to the limitations of California laws and State administrative
regulations.  No person other than the Contract Officer or the Director shall
have the power to bind the Department relative to the rights and duties of the
Contractor and the Department under this Contract, nor shall any other person be
considered to have the delegated authority of” the Contract Officer or to be
acting on his behalf unless the Contract Officer has expressly stated in writing
that that person is acting as his authorized agent.

 

Paragraph Seven - Amendment of 6.9 - Notice

 

6.9 - Notice is hereby amended to read:

 

7

--------------------------------------------------------------------------------


 

Any notice required to be given pursuant to the terms and provisions of the
Contract shall be in writing and shall be sent by certified mail, return receipt
requested.  Department shall be sent to the following address:

 

Contract Officer

Medi-Cal Operations Division

P.O. Box 997419

MS 4506

Sacramento, CA 95899-7419

 

Notice to the Provider shall be sent to the Chief Executive Officer at the
following address:

 

Hollywood Community Hospital of Hollywood

6245 De Longpre Avenue

Hollywood, CA 90028-8253

 

Paragraph Eight - Amendment of 6.15 - Termination Without Cause

 

6.15 - Termination Without Cause is hereby amended to read:

 

The Provider or the State may terminate this Contract without cause in
accordance with this Paragraph.  Termination without cause shall be effected by
giving written notice of the termination to the other party on or after
November 10, 2006, and at least 120 days prior to the effective date of the
termination and stating the effective date of the termination.

 

8

--------------------------------------------------------------------------------


 

Paragraph Nine - Deletion of 6.22 - Prohibition Against Use of State Funds to
Assist, Promote, or Deter Union Organizing

 

6.22 - Prohibition Against Use of State Funds to Assist, Promote, or Deter Union
Organizing is hereby deleted.

 

Paragraph Ten - Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of March 10, 2005, then
the Contract changes agreed to in this Amendment shall be effective on March 10,
2005.  If this Amendment is not signed and returned within thirty days, then the
Contract changes agreed to in this Amendment shall be effective on the date the
Contract is signed by both parties.

 

Paragraph Eleven - Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

9

--------------------------------------------------------------------------------

 

EXECUTION

 

This Contract shall be deemed duly executed and binding upon execution by both
Parties below.

 

Executed on March 2, 2005, at

 

Los Angeles, California

 

 (City, State, Zip)

 

 

 

Alta Hollywood Hospitals, Inc

 

Hospital

 

 

 

By:

 

 

 

Signature

 

 

 

 

David Topper, Chief Executive Officer

 

Type Name and Title

 

 

Executed on 3/21/05, at
Sacramento, California

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By:

 

 

 

Sandra Shewry

 

 

Director

 

 

Department of Health Services

 

10

--------------------------------------------------------------------------------


 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 3

 

Contract No.:

 

00 - 83123

 

 

 

Hospital:

 

ALTA

HOLLYWOOD HOSPITALS, INC.

 

 

dba:

HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD

 

 

 

 

Address:

 

6245 De Longpre Avenue
Hollywood, CA 90028  -  8253

 

 

 

 

 

AND

 

 

 

Hospital:

 

ALTA

HOLLYWOOD HOSPITALS, INC.

 

 

dba:

HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS

 

 

 

Address:

 

Address:

14433 Emelita Street

 

 

 

Van Nuys, CA 91401 - 4213

 

CONFIDENTIAL
DO NOT RELEASE
Exempt From Public Records Act
Government Code Section 6254 [q]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO CONTRACT NO. 00 - 83123 BETWEEN THE STATE OF CALIFORNIA AND
ALTA HOLLYWOOD HOSPITALS, INC., DOING BUSINESS AS HOLLYWOOD COMMUNITY HOSPITAL
OF HOLLYWOOD AND HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS.

 

WHEREAS, the State of California, hereinafter designated “the State”, and Alta
Hollywood Hospitals, Inc., doing business as Hollywood Community Hospital of
Hollywood and Hollywood Community Hospital of Van Nuys, hereinafter designated
“the Provider”, entered into a contract (Contract No. 00 - 83123) for provision
of inpatient hospital services September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One  -  Amendment of 3.5  -  Service Location

 

3 .5 – Service Location is hereby amended to read:

 

Inpatient Services rendered pursuant to this Contract shall be rendered at the
following facilities:

 

1

--------------------------------------------------------------------------------


 

HOLLYWOOD COMMUNITY HOSPITAL OF HOLLYWOOD

6245 De Longpre Avenue

Hollywood, CA 90028 - 8253

 

And

 

HOLLYWOOD COMMUNITY HOSPITAL OF VAN NUYS

14433 Emelita Street

Van Nuys, CA 91401 - 4213

 

Paragraph Two - Amendment of 3.7 Open Staffing / Exclusive Staffing Contracts

 

3.7 – Open Staffing / Exclusive Staffing Contracts is hereby amended to read:

 

Pursuant to Welfare and Institutions Code section 14087.28, subdivision (b) ,
Provider is authorized to enter into an exclusive contract for the provision of
pathology, radiology, and anesthesiology Inpatient Services, except for
consulting services requested by the admitting physician.

 

2

--------------------------------------------------------------------------------


 

Paragraph Three - Amendment of 4.1 - Rate Structure: Contingent Liability of
State

 

4.1 – Rate Structure; Contingent Liability of State is hereby amended to read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid as follows:

 

(a)           For Inpatient Services provided to Beneficiaries, the
all-inclusive rate per patient per day of ***.

 

(b)           Commencing August 10, 2008, for Inpatient Services provided to
Beneficiaries, the all-inclusive rate per patient per day of ***.

 

Paragraph Four - Amendment of 6.15 – Termination Without Cause

 

6.15 – Termination Without Cause is hereby amended to read:

 

The Provider or the State may terminate this Contract without cause in
accordance with this Paragraph.  Termination without cause shall be  effected by
giving written notice of the termination to the other party on or after July 10,
2009 and at

 

3

--------------------------------------------------------------------------------


 

least 120 days prior to the effective date of the termination and stating the
effective date of the termination.

 

Paragraph Five - Addition of 6.30 - Employee Education About False Claims
Recovery

 

6.30 – Employee Education About False Claims Recovery is hereby added, which
reads as follows:

 

Provider shall comply with 42 USC Section 1396a(a) (68), Employee Education
About False Claims Recovery, as a condition of receiving payments under this
Contract.  Upon request by the Department, Provider shall demonstrate compliance
with this provision, which may include providing the Department with copies of
Provider’s applicable written policies and procedures and any relevant employee
handbook excerpts.

 

Paragraph Six – Amendment of Appendix A

 

Appendix A is hereby amended to read as attached to this amendment.

 

4

--------------------------------------------------------------------------------


 

Paragraph Seven – Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of May 10, 2007, then the
Contract changes agreed to in this Amendment shall be effective on May 10,
2007.  If this Amendment is not signed and returned within thirty days, then the
Contract changes agreed to in this Amendment shall be effective on the date the
Contract is signed by both parties.

 

Paragraph Eight – Incorporation of Contract Rights, Duties and Obligations

 

The terms in this Amendment shall have no retroactive effect on any Department
audit determinations or related appeals for dates of service prior to the
effective date of this Amendment.  All other terms and provisions of said
Contract shall remain in full force and effect, so that all rights, duties and
obligations, and liabilities of the parties hereto otherwise remain unchanged.

 

5

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract shall be deemed duly executed and binding upon execution by both
Parties below.

 

Executed on May 3, 2007, at

 

Los Angeles, CA

 

 (City, State, Zip)

 

 

 

Hollywood Community Hospital of Hollywood

 

Hospital

 

 

 

By:

 

 

 

Signature

 

 

 

 

David Topper, Chief Executive Officer

 

Type Name and Title

 

 

Executed on May 3, 2007, at

Sacramento, California

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

By:

 

 

 

Sandra Shewry

 

 

Director

 

 

Department of Health Services

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

 

HOSPITAL NAME:

 

Hollywood Community Hospital of Hollywood & Van Nuys

 

 

 

 

 

CONTRACT:

 

00 - 83123, A - 03

 

 

 

 

 

EFFECTIVE DATE:

 

May 10, 2007

 

I.                                         Provider shall provide a Medi-Cal
Beneficiary his/her specific Medi-Cal benefit Inpatient Services if Provider
renders those same services to a non-Medi-Cal beneficiary, without exception.

 

As of the effective date of this Appendix A, the common acute and/or intensive
Inpatient Services listed below are not directly, or indirectly, provided by
Provider to any patients regardless of payor source, i.e., Medi -Cal, Medicare,
private pay, commercial insurance, third-party payor, or other payor source.

 

If any of the Inpatient Services below are subsequently made available to
non-Medi-Cal patients and are a Medi-Cal benefit, Provider shall provide such
services to Medi -Cal Beneficiaries at the all inclusive, general acute care
hospital (GACH) per diem rate(s) specified in Paragraph 4.1 of this Contract.

 

 

 

REVENUE CODES

OBSTETRIC - PRIVATE

 

112

OBSTETRIC - SEMI-PRIVATE 2 BEDS

 

122

OBSTETRIC - SEMI-PRIVATE 3 OR 4 BEDS

 

132

OBSTETRIC - WARD (MEDICAL OR GENERAL)

 

152

PEDIATRIC - PRIVATE

 

113

PEDIATRIC - SEMI-PRIVATE 2 BEDS

 

123

PEDIATRIC - SEMI-PRIVATE 3 OR 4 BEDS

 

133

PEDIATRIC - WARD (MEDICAL OR GENERAL)

 

153

REHABILITATION - PRIVATE

 

118

REHABILITATION - SEMI-PRIVATE 2 BEDS

 

128

REHABILITATION - SEMI-PRIVATE 3 OR 4 BEDS

 

138

REHABILITATION WARD (MEDICAL OR GENERAL)

 

158

NURSERY, GENERAL CLASSIFICATION

 

170

NURSERY, NEWBORN LEVEL I

 

171

NURSERY, NEWBORN LEVEL II

 

172

NURSERY, NEWBORN LEVEL III

 

173

NURSERY, NEWBORN LEVEL IV

 

174

INTENSIVE CARE, PEDIATRIC

 

203

INTENSIVE CARE, INTERMEDIATE ICU

 

206

INTENSIVE CARE, BURN CARE

 

207

INTENSIVE CARE, TRAUMA

 

208

CORONARY CARE, GENERAL CLASSIFICATION

 

210

CORONARY CARE, MYOCARDIAL INFARCTION

 

211

 

The state may from time to time adopt updated billing codes by means of
regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or similar
instruction, which shall automatically replace the applicable billing codes
expressly stated in this Contract and/or its appendices, to the extent the

 

1

--------------------------------------------------------------------------------


 

service remains a Medi-Cal benefit, without the need to amend this Contract as
set forth in Paragraph 6.11.

 

2

--------------------------------------------------------------------------------


 

CORONARY CARE, PULMONARY CARE

 

212

CORONARY CARE, INTERMEDIATE CCU

 

214

CORONARY CARE, OTHER

 

219

LITHOTRIPSY, GENERAL CLASSIFICATION

 

790

 

Inpatient Transplant Services

 

TRANSPLANT RELATED SERVICE

 

ICD-9 PROCEDURE CODE*

BONE MARROW

 

41.01, 41.02, 41.03, 41.04, 41.05, 41.07, 41.08 or 41.09

HEART

 

37.5 or 37.51

HEART-LUNG

 

33.6

KIDNEY

 

55.61 or 55.69

COMBINED KIDNEY/PANCREAS

 

52.80 and 55.61 or 55.69

PANCREAS

 

55.69

LIVER

 

50.51 or 50.59

SMALL BOWEL

 

46.97

COMBINED LIVER/SMALL BOWEL

 

46.97 and 50.59

LUNG

 

33.50, 33.51 or 33.52

 

--------------------------------------------------------------------------------

*Billed in conjunction with Revenue Code 201 or 203

 

 

 

 

 

CPT-4 CODES

CARDIAC CATHETERIZATION

 

93501-93562

CARDIOVASCULAR SURGERY

 

33010-37799

ABORTIONS

 

59840-59857

STERILIZATION

 

55250,55450,56301,56302

STERILIZATION

 

58600,58605,58611,58615

NEUROSURGERY

 

61000-64999

CORNEAL TRANSPLANTS

 

65710,65730,65750,65755

RADIATION THERAPY

 

77261-77499,77750-77799

THERAPEUTIC NUCLEAR MEDICINE

 

79000-79999

MAGNETIC RESONANCE IMAGING

 

70336,70540

MAGNETIC RESONANCE IMAGING

 

70551-70553,71550

MAGNETIC RESONANCE IMAGING

 

72141-72142,72146-72149

MAGNETIC RESONANCE IMAGING

 

72156-72158,72196

MAGNETIC RESONANCE IMAGING

 

73220-73221,73720-73721

MAGNETIC RESONANCE IMAGING

 

74181,75552,75554-75556

MAGNETIC RESONANCE IMAGING

 

76093-76094,76400

HYPERBARIC OXYGEN

 

99183

 

The state may from time to time adopt updated billing codes by means of
regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or similar
instruction, which shall automatically replace the applicable billing codes
expressly stated in this Contract and/or its appendices, to the extent the
service remains a Medi-Cal benefit, without the need to amend this Contract as
set forth in Paragraph 6.11.

 

3

--------------------------------------------------------------------------------


 

II.                                  Professional physician fees, excluding
technical fees, for the following services provided during an acute and/or
intensive inpatient admission are included in Provider’s all inclusive per diem
rate(s) specified in Paragraph 4.1 of this Contract and must not be separately
claimed to the Medi-Cal Program by Provider, the physician(s) providing the
service, or other claimant.  Professional physician fees for services not listed
below may be separately claimed using applicable Medi-Cal Billing and Payment
Policies for reimbursement.

 

NONE

 

III.                              The following allied health professional
services, durable medical equipment, and other listed items provided during an
acute and/or intensive inpatient stay are not included in the all inclusive per
diem rate(s) specified in Paragraph 4.1 of this Contract, and may be separately
claimed.

 

NONE

 

The state may from time to time adopt updated billing codes by means of
regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or similar
instruction, which shall automatically replace the applicable billing codes
expressly stated in this Contract and/or its appendices, to the extent the
service remains a Medi-Cal benefit, without the need to amend this Contract as
set forth in Paragraph 6.11.

 

4

--------------------------------------------------------------------------------
